Judgment unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Upon review of the record we find that the amount of child support awarded in the judgment of divorce is insufficient. Accordingly, we modify the judgment to direct that the respondent pay $25 per week support for each of the parties’ two children and otherwise affirm. (Appeal from judgment of Supreme Court, Monroe County, Mastrella, J. — divorce — child support.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.